FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 November 1, 2010
                                 TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.
                                                       No. 10-3224
                                            (D.C. Nos. 2:09-CR-20005-KHV-10
 HUGO CHAVEZ-CADENAS,
                                                and 2:10-CV-02402-KHV)
                                                         (D. Kan.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      Hugo Chavez-Cadenas pled guilty to conspiracy to distribute and possess

with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(viii), and 846. Rather than filing a direct appeal, Mr. Chavez-

Cadenas filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence, arguing that evidence linking him to the drug conspiracy should have

been suppressed under the Fourth Amendment. The district court denied his

motion and his subsequent request for a certificate of appealability (COA).



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Chavez-Cadenas now seeks a COA from this court to permit an appeal

of the district court’s denial of his § 2255 motion. A COA will not issue unless

the applicant makes a “substantial showing of the denial of a constitutional right,”

28 U.S.C. § 2253(c)(2), such that “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further,” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation

marks omitted).

      Mindful of the solicitous construction to be afforded Mr. Chavez-Cadenas’s

pro se filings, Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007),

we nonetheless conclude that no reasonable jurist could doubt the correctness of

the district court’s disposition. By pleading guilty, Mr. Chavez-Cadenas waived

his Fourth Amendment claims — the only claims brought before us. See United

States v. Salazar, 323 F.3d 852, 856 (10th Cir. 2003) (holding that a § 2255

petitioner waived his Fourth Amendment claims by entering a voluntary guilty

plea), citing Tollet v. Henderson, 411 U.S. 258, 267 (1973) (“[A] guilty plea

represents a break in the chain of events which has preceded it in the criminal

process. When a criminal defendant has solemnly admitted in open court that he

is in fact guilty of the offense with which he is charged, he may not thereafter

raise independent claims relating to the deprivation of constitutional rights that

occurred prior to the entry of the guilty plea. He may only attack the voluntary

                                         -2-
and intelligent character of the guilty plea by showing that the advice he received

from counsel was not [competent].”). Based on the plea petition, plea agreement,

and Rule 11 colloquy, the district court found that Mr. Chavez-Cadenas’s plea

was knowing and voluntary. And before us, Mr. Chavez-Cadenas doesn’t

challenge any of this, identifying no alleged deficiency in his plea or the plea

process.

      For these reasons, we deny Mr. Chavez-Cadenas’s application for a COA

and dismiss this appeal.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -3-